Title: From Thomas Jefferson to Moses Robinson, 23 March 1801
From: Jefferson, Thomas
To: Robinson, Moses



Dear Sir
Washington Mar. 23. 1801.

I have to acknolege the reciept of your favor of the 3d. inst. and to thank you for the friendly expressions it contains. I entertain real hope that the whole body of our fellow citizens (many of whom had been carried away by the XYZ. business) will shortly be consolidated in the same sentiments. when they examine the real principles of both parties I think they will find little to differ about. I know indeed that there are some of their leaders who have so committed themselves that pride, if no other passion, will prevent their coalescing. we must be easy with them. the eastern states will be the last to come over, on account of the dominion of the clergy, who had got a smell of union between church & state, and began to indulge reveries which can never be realized in the present state of science. if indeed they could have prevailed on us to view all advances in science as dangerous innovations and to look back to the opinions & practices of our forefathers, instead of looking forward, for  improvement, a promising ground work would have been laid. but I am in hopes their good sense will dictate to them that since the mountain will not come to them, they had better go to the mountain: that they will find their interest in acquiescing in the liberty & science of their country, and that the Christian religion when divested of the rags in which they have inveloped it, and brought to the original purity & simplicity of it’s benevolent institutor, is a religion of all others most friendly to liberty, science, & the freest expansions of the human mind.
I sincerely wish with you we could see our government so secured as to depend less on the character of the person in whose hands it is trusted. bad men will sometimes get in, & with such an immense patronage, may make great progress in corrupting the public mind & principles. this is a subject with which wisdom & patriotism should be occupied. I pray you to accept assurances of my high respect & esteem.

Th: Jefferson

